Citation Nr: 1610360	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-34 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was previously before the Board in March 2013, when it was remanded for further development.

In January 2016, the Veteran filed a claim of entitlement to service connection for an acquired psychiatric disability, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In March 2013, the Board remanded this matter so a VA examination could be scheduled to assess the current level of severity of the Veteran's service-connected left knee disability.  The AOJ scheduled the requested examination in July 2015, but the Veteran failed to report.  The AOJ mailed notice of the examination to the Veteran's last known address, but the notice, along with several other communications, were returned as undeliverable.  

VA treatment records indicate the Veteran was likely in VA residential care at the time of the examination.  He was transferred from the Dallas VA Medical Center to the Bonham Domiciliary Program shortly before the scheduled date of the examination.  In January 2016, the Veteran filed a new claim that includes his current mailing address.  Since it is unclear whether the Veteran received notice of the July 2015 examination, the Board must again remand this claim to ensure due process.  Cf. Kyhne v. Shinseki, 24 Vet App 228 (2011) (noting the presumption of regularity applies to notices of VA examinations, unless there is evidence to rebut the presumption).  

Additionally, the record reveals the Veteran receives Social Security Administration (SSA) disability benefits.  There is no indication in the claims file that any records have been sought from that agency.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108 -09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records.

2.  Schedule the Veteran for a new examination to determine the current level of severity of his left knee disability.  The scheduling notice for the examination should be sent to the Veteran's last known address in, as indicated on his January 2016 claim of entitlement to service connection for an acquired psychiatric disability (or in subsequent communications).  

If the scheduling notice is returned as undeliverable, reasonable efforts should be made to locate the Veteran.  All attempts at contact and responses should be documented.  If a current address is not obtained, or any further mail to the Veteran is returned as undeliverable, attempt to coordinate notice and scheduling should be made with the Veteran's representative to the extent possible.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

